[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR ORDER (141)
CT Page 15098
The plaintiff's motion seeks an order directing the defendant to return "150 boxes of household goods" and in particular the following items:
    1) Orrefors Crystal #4396/12 Alg Moose Elch Elan from my brother
    2) English White Designer King-Size Linen Pillowcases from Devon
3) 30 Photo Albums of the Frost Family
    4) Expensive Perfume named "Stephanie" from Monte Carlo
5) Laura Ashley Designer King-Size Sheets
    6) 6 Boxes of Home Furnishings Including Christmas Ornaments
The defendant testified at the trial that he moved to Sweden in 1997 at which time and he took many boxes of his things (Transcript, p. 28). He admitted taking 30 to 40 photograph albums at that time as well as his model collection, his space collection, some records and his personal effects. He was not asked if he removed or was in possession of any of the six items listed above. The plaintiff was awarded the contents of the marital home as the same may have existed on April 5, 2000. Any personal property in the possession of the defendant was removed when he left the marital home in 1997. The judgement did not award to plaintiff any of the specific items now listed by her.
The motion is denied.
HARRIGAN, J.